Detailed Action
The instant application having Application No. 16/377,470 has a total of 18 claims pending in the application; there are 3 independent claims and 15 dependent claims, all of which are ready for examination by the examiner. This Office action is in response to the claims filed 1/11/21. Claims 1-6, 8-13 and 15-20 are pending.

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-9, 11-13, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kornegay et al. (U.S. Patent Application Publication No. 2008/0235456) in view of Lee nd Annual IEEE/ACM International Symposium on Microarchitecture, December 12, 2009, pp 564-575).
Referring to claim 1, Kornegay et al. disclose as claimed, a method implemented at a computing device that includes a plurality of processing units and the processor cache, which is shared by the plurality of processing units (see para. 16-17, where a cache is shared by multiple processor cores), the processor cache including a plurality of cache lines that are each associated with a different plurality of accounting bits (see para. 19-22, where each cache line is associated with a plurality of core ID fields), the method comprising: identifying an operation by a particular processing unit of the plurality of processing units on a particular cache line of the plurality of cache lines; and based on identifying the operation, setting the plurality of accounting bits for the particular cache line (see para. 21, where each time a cache line is accessed, a core ID field is set to the ID of the processor accessing the cache line), including one of: setting the plurality of accounting bits to an index value uniquely identifying the particular processing unit from among the plurality of processing units, based at least on (i) the operation being a write operation, and (ii) the plurality of accounting bits for the particular cache line being set to a value other than the index value uniquely identifying the particular processing unit, the index value being a value that exceeds a number of the plurality of accounting bits; or setting the plurality of accounting bits to the index value uniquely identifying the particular processing unit, based at least on (i) the operation being a read operation that is consumed by the particular processing unit, and (ii) the plurality of accounting bits for the particular cache line being set to a value other than the index value uniquely identifying the particular processing unit (see para. 19-22, where in either a read or a write operation, if a line is accessed by a particular processing unit, and that processing unit’s core ID bit field has not been set, then the specific core ID field for a particular processor core is then set. Note that because the claim language is “or”, that only the second clause teaching setting the plurality of accounting bits for a read operation would need to be taught by Kornegay, and that clause does not recite where the index value is a value that exceeds a number of the plurality of accounting bits).  
Kornegay et al. disclose the claimed invention except for where the method involves facilitating recording a trace file of code execution using a processor cache.
	However, Lee et al. disclose where the method involves facilitating recording a trace file of code execution using a processor cache (see abstract, where recording a trace file is done, and see section 3.2, where log bits per cache block are utilized for tracing and see 3.1, where cache blocks are logged on cache misses. Therefore, Lee teaches utilizing cache line accounting bits in recording a trace file of code).
	Kornegay et al. and Lee et al. are analogous art because they are from the same field of endeavor of shared memory in multi-processor systems (see Kornegay, abstract, and Lee et al., abstract, regarding shared memory in multi-processor systems).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kornegay et al. to comprise where the method involves facilitating recording a trace file of code execution using a processor cache, as taught by Lee et al. in order to replay execution of a program and help with parallel programming (see Lee et al., abstract). Utilizing trace files for debugging or for parallel programming are well known in the art.
As to claim 2, Kornegay et al. and Lee et al. also disclose the method of claim 1, wherein each cache line comprises its corresponding plurality of accounting bits (see Kornegay et al., para. 19-22, where each cache line contains Boolean fields for each processor core, and where a core ID bit field is read from a cache line).  
As to claim 4, Kornegay et al. and Lee et al. also disclose the method of claim 1, wherein setting the plurality of accounting bits for the particular cache line to the index value uniquely identifying the particular processing unit is further based on tracing being enabled (see Lee et al., section 3.1, last paragraph, where logging may be turned on or off for programs. Cache lines log-bits would therefore also depend on logging/tracing being enabled/disabled).  
As to claim 5, Kornegay et al. and Lee et al. also disclose the method of claim 1, further comprising causing at least the value portion of the particular cache line to be stored or referenced in the trace file when setting the plurality of accounting bits to the index value uniquely identifying the particular processing unit (see Lee et al., section 3.1, where cache blocks are logged, and therefore the value portion of the particular cache line would be stored in the trace file).  
As to claim 6, Kornegay et al. and Lee et al. also disclose the method of claim 1, wherein the pluralities of accounting bits also include reference bits for referencing a value already saved on the trace file (see Lee et al., section 3.2, where an additional log-bit per cache block is used. When there is a cache miss or when the log-bit has not previously been set, the log bit is then set and the physical address is logged. Therefore, in the future, the log-bit would indicate that that cache line has a value already saved in the trace file, as explained in section 3.1, where the cache blocks are logged).  
Referring to claim 8, Kornegay et al. disclose as claimed, a computer system, comprising: a plurality of processing units; a processor cache that is shared by the plurality of processing units (see para. 16-17, where a cache is shared by multiple processor cores), and which includes a plurality of cache lines that are each associated with a different plurality of accounting bits (see para. 19-22, where each cache line is associated with a plurality of core ID fields); and one or more computer-readable media having stored thereon computer-executable instructions that are executable by at least one of the plurality of processing units, the computer-executable instructions including instructions that are executable to cause the computer system to perform at least the following: identify an operation by a particular processing unit of the plurality of processing units on a particular cache line of the plurality of cache lines; and based on identifying the operation, set the plurality of accounting bits for the particular cache line (see para. 21, where each time a cache line is accessed, a core ID field is set to the ID of the processor accessing the cache line), including one of: setting the plurality of accounting bits to an index value uniquely identifying the particular processing unit from among the plurality of processing units, based at least on (i) the operation being a write operation, and (ii) the plurality of accounting bits for the particular cache line being set to a value other than the index value uniquely identifying the particular processing unit, the index value being a value that exceeds a number of the plurality of accounting bits; or setting the plurality of accounting bits to the index value uniquely identifying the particular processing unit, based at least on (i) the operation being a read operation that is consumed by the particular processing unit, and (ii) the plurality of accounting bits for the particular cache line being set to a value other than the index value uniquely identifying the particular processing unit (see para. 19-22, where in either a read or a write operation, if a line is accessed by a particular processing unit, and that processing unit’s core ID bit field has not been set, then the specific core ID field for a particular processor core is then set. Note that because the claim language is “or”, that only the second clause teaching setting the plurality of accounting bits for a read operation would need to be taught by Kornegay, and that clause does not recite where the index value is a value that exceeds a number of the plurality of accounting bits).  
Kornegay et al. disclose the claimed invention except for causing the computer system to facilitate recording a trace file of code execution using the processor cache.
	However, Lee et al. disclose causing the computer system to facilitate recording a trace file of code execution using the processor cache (see abstract, where recording a trace file is done, and see section 3.2, where log bits per cache block are utilized for tracing and see 3.1, where cache blocks are logged on cache misses. Therefore, Lee teaches utilizing cache line accounting bits in recording a trace file of code).
see Kornegay, abstract, and Lee et al., abstract, regarding shared memory in multi-processor systems).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kornegay et al. to comprise causing the computer system to facilitate recording a trace file of code execution using the processor cache, as taught by Lee et al. in order to replay execution of a program and help with parallel programming (see Lee et al., abstract). Utilizing trace files for debugging or for parallel programming are well known in the art.
As to claim 9, Kornegay et al. and Lee et al. also disclose the computer system of claim 8, wherein each cache line comprises its corresponding plurality of accounting bits (see Kornegay et al., para. 19-22, where each cache line contains Boolean fields for each processor core, and where a core ID bit field is read from a cache line).  
As to claim 11, Kornegay et al. and Lee et al. also disclose the computer system of claim 8, wherein setting the plurality of accounting bits for the particular cache line to the index value uniquely identifying the particular processing unit is further based on tracing being enabled (see Lee et al., section 3.1, last paragraph, where logging may be turned on or off for programs. Cache lines log-bits would therefore also depend on logging/tracing being enabled/disabled).  
As to claim 12, Kornegay et al. and Lee et al. also disclose the computer system of claim 8, the computer-executable instructions also including instructions that are executable to cause the computer system to cause at least the value portion of the particular cache line to be stored or referenced in the trace file when setting the plurality of accounting bits to the index value uniquely identifying the particular processing unit (see Lee et al., section 3.1, where cache blocks are logged, and therefore the value portion of the particular cache line would be stored in the trace file
As to claim 13, Kornegay et al. and Lee et al. also disclose the computer system of claim 8, wherein the pluralities of accounting bits also include reference bits for referencing a value already saved on the trace file (see Lee et al., section 3.2, where an additional log-bit per cache block is used. When there is a cache miss or when the log-bit has not previously been set, the log bit is then set and the physical address is logged. Therefore, in the future, the log-bit would indicate that that cache line has a value already saved in the trace file, as explained in section 3.1, where the cache blocks are logged).  
Referring to claim 15, Kornegay et al. disclose as claimed, a hardware storage device that stores  computer-executable instructions that are executable by at least one of a plurality of processing units using a processor cache that is shared by the plurality of processing units (see para. 16-17, where a cache is shared by multiple processor cores), and which includes a plurality of cache lines that are each associated with a different plurality of accounting bits (see para. 19-22, where each cache line is associated with a plurality of core ID fields), the computer-executable instructions including instructions that are executable to cause the computer system to perform at least the following: identify an operation by a particular processing unit of the plurality of processing units on a particular cache line of the plurality of cache lines; and based on identifying the operation, set the plurality of accounting bits for the particular cache line (see para. 21, where each time a cache line is accessed, a core ID field is set to the ID of the processor accessing the cache line), including one of: setting the plurality of accounting bits to an index value uniquely identifying the particular processing unit from among the plurality of processing units, based at least on (i) the operation being a write operation, and (ii) the plurality of accounting bits for the particular cache line being set to a value other than the index value uniquely identifying the particular processing unit, the index value being a value that exceeds a number of the plurality of accounting bits; or setting the plurality of accounting bits to the index value uniquely identifying the particular processing unit, based at least on (i) the operation being a read operation that see para. 19-22, where in either a read or a write operation, if a line is accessed by a particular processing unit, and that processing unit’s core ID bit field has not been set, then the specific core ID field for a particular processor core is then set. Note that because the claim language is “or”, that only the second clause teaching setting the plurality of accounting bits for a read operation would need to be taught by Kornegay, and that clause does not recite where the index value is a value that exceeds a number of the plurality of accounting bits).  
Kornegay et al. disclose the claimed invention except for causing a computer system to facilitate recording a trace file of code execution
	However, Lee et al. disclose causing a computer system to facilitate recording a trace file of code execution (see abstract, where recording a trace file is done, and see section 3.2, where log bits per cache block are utilized for tracing and see 3.1, where cache blocks are logged on cache misses. Therefore, Lee teaches utilizing cache line accounting bits in recording a trace file of code).
	Kornegay et al. and Lee et al. are analogous art because they are from the same field of endeavor of shared memory in multi-processor systems (see Kornegay, abstract, and Lee et al., abstract, regarding shared memory in multi-processor systems).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kornegay et al. to comprise causing a computer system to facilitate recording a trace file of code execution, as taught by Lee et al. in order to replay execution of a program and help with parallel programming (see Lee et al., abstract). Utilizing trace files for debugging or for parallel programming are well known in the art.
As to claim 16, Kornegay et al. and Lee et al. also disclose the hardware storage device of claim 15, wherein each cache line comprises its corresponding plurality of accounting bits (see Kornegay et al., para. 19-22, where each cache line contains Boolean fields for each processor core, and where a core ID bit field is read from a cache line).  
As to claim 18, Kornegay et al. and Lee et al. also disclose the hardware storage device of claim 15, wherein setting the plurality of accounting bits for the particular cache line to the index value uniquely identifying the particular processing unit is further based on tracing being enabled (see Lee et al., section 3.1, last paragraph, where logging may be turned on or off for programs. Cache lines log-bits would therefore also depend on logging/tracing being enabled/disabled).  
As to claim 19, Kornegay et al. and Lee et al. also disclose the hardware storage device of claim 15, the computer-executable instructions also including instructions that are executable to cause the computer system to cause at least the value portion of the particular cache line to be stored or referenced in the trace file when setting the plurality of accounting bits to the index value uniquely identifying the particular processing unit (see Lee et al., section 3.1, where cache blocks are logged, and therefore the value portion of the particular cache line would be stored in the trace file).  
As to claim 20, Kornegay et al. and Lee et al. also disclose the hardware storage device of claim 15, wherein the pluralities of accounting bits also include reference bits for referencing a value already saved on the trace file (see Lee et al., section 3.2, where an additional log-bit per cache block is used. When there is a cache miss or when the log-bit has not previously been set, the log bit is then set and the physical address is logged. Therefore, in the future, the log-bit would indicate that that cache line has a value already saved in the trace file, as explained in section 3.1, where the cache blocks are logged).
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kornegay et al. in view of Lee et al. and in view of Newburn et al. (U.S. Patent Application Publication No. 2005/0144388), herein referred to as Newburn et al.
As to claim 3, Kornegay et al. and Lee et al. disclose the claimed invention except for the method of claim 1, wherein the pluralities of accounting bits are stored in one or more reserved cache lines of the processor cache, each reserved cache line including accounting bits for two or more of the plurality of cache lines.
However, Newburn et al. disclose wherein the pluralities of accounting bits are stored in one or more reserved cache lines of the processor cache, each reserved cache line including accounting bits for two or more of the plurality of cache lines (see para. 36, where two cache lines may be compressed into a single cache line. Therefore, when combined with Kornegay, the compressed cache line would contain accounting bits for two cache lines).
	Kornegay et al. and Newburn et al. are analogous art because they are from the same field of endeavor of memory caches (see Kornegay, abstract, and Newburn et al., abstract, regarding memory caches).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kornegay et al. to comprise wherein the pluralities of accounting bits are stored in one or more reserved cache lines of the processor cache, each reserved cache line including accounting bits for two or more of the plurality of cache lines, as taught by Newburn et al. in order to utilize compression to save space.
As to claim 10, Kornegay et al. and Lee et al. disclose the claimed invention except for the computer system of claim 8, wherein the pluralities of accounting bits are stored in one or more reserved cache lines of the processor cache, each reserved cache line including accounting bits for two or more of the plurality of cache lines.  
However, Newburn et al. disclose wherein the pluralities of accounting bits are stored in one or more reserved cache lines of the processor cache, each reserved cache line including accounting bits for two or more of the plurality of cache lines (see para. 36, where two cache lines may be compressed into a single cache line. Therefore, when combined with Kornegay, the compressed cache line would contain accounting bits for two cache lines).
	Kornegay et al. and Newburn et al. are analogous art because they are from the same field of endeavor of memory caches (see Kornegay, abstract, and Newburn et al., abstract, regarding memory caches).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kornegay et al. to comprise wherein the pluralities of accounting bits are stored in one or more reserved cache lines of the processor cache, each reserved cache line including accounting bits for two or more of the plurality of cache lines, as taught by Newburn et al. in order to utilize compression to save space.
As to claim 17, Kornegay et al. and Lee et al. disclose the claimed invention except for the hardware storage device of claim 15, wherein the pluralities of accounting bits are stored in one or more reserved cache lines of the processor cache, each reserved cache line including accounting bits for two or more of the plurality of cache lines.  
However, Newburn et al. disclose wherein the pluralities of accounting bits are stored in one or more reserved cache lines of the processor cache, each reserved cache line including accounting bits for two or more of the plurality of cache lines (see para. 36, where two cache lines may be compressed into a single cache line. Therefore, when combined with Kornegay, the compressed cache line would contain accounting bits for two cache lines).
	Kornegay et al. and Newburn et al. are analogous art because they are from the same field of endeavor of memory caches (see Kornegay, abstract, and Newburn et al., abstract, regarding memory caches).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kornegay et al. to comprise wherein the pluralities of accounting bits .

Response to Arguments
Applicant’s arguments filed 1/11/21 with regards to the 103 rejection have been fully considered but they are not persuasive. 
Applicant argues that Kornegay stores a bit per processing unit to indicate which processing units have accessed a cache line, but a bit per processing unit is incompatible with the clause “the index value is a value that exceeds a number of the plurality of accounting bits.” The examiner agrees with this interpretation, however, claims 1, 8 and 15 all contain that limiting language in only one of the “or” clauses. The claim reads “based on identifying the operation, setting the plurality of accounting bits for the particular cache line, including one of: setting the plurality of accounting bits…….; or setting the plurality of accounting bits….” The second part of the “or” clause does not require the index value being a value that exceeds a number of the plurality of accounting bits, therefore the claim can be taught by the combination of Kornegay and Lee by only teaching the second clause without the limiting language of “the index value is a value that exceeds a number of the plurality of accounting bits.”
However, in an effort to move prosecution forward, if the second clause did contain the language of “the index value is a value that exceeds a number of the plurality of accounting bits”, then the claim could be rejected by combining Kornegay and Lee et al. with Khubaib et al. (U.S. Patent Application Publication No. 2011/0055515), herein referred to as Khubaib et al. Khubaib et al., para. 28 teaches where each TLB entry contains a processor ID field that is log N bits, where there are N processors in the system. Therefore, for a system with 128 processors, 7 bits would be used, instead of 

CLOSING COMMENTS
	Conclusion
     a.   STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i):
	 a(1)  CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-6, 8-13 and 15-20 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
b.   DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN OTTO whose telephone number is (571)270-1626.  The examiner can normally be reached on M-F 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.O/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132